 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-3466

H.N. ex rel. A.N., a minor,

       Plaintiff,
v.

NICHOLAS WEIMAN,
RICHARD NORTON,
CITY AND COUNTY OF BROOMFIELD,

       Defendants.

______________________________________________________________________________

                 CIVIL RIGHTS COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff, H.N., ex rel A.N., by and through his attorney, Zachary Warren of HIGHLANDS LAW

FIRM, hereby brings this Complaint and Jury Demand against Nicholas Weiman, Richard Norton, and

the City and County of Broomfield (“Broomfield”) (each a “Defendant” and, together, the

“Defendants”), and alleges the following:

                                         I. INTRODUCTION

       1.      A.N. is a 15-year-old female diagnosed with numerous and severe disabilities caused by

Fibrodysplasia Ossificans Progressiva (“FOP”), a very rare disorder in which soft tissue—such as

muscles, tendons, and ligaments—are gradually replaced by bone. As the disease progresses,

individuals with FOP develop significant extra-skeletal or heterotopic bone, usually starting in the neck

and shoulders, that severely constrains movement. FOP also causes extreme sensitivity to touch. As a

result, certain forms of physical contact that may seem innocuous (e.g., a superficial scrape on the skin)

can cause excruciating pain for someone with FOP.
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 2 of 20




       2.      On the morning of December 10, 2017, A.N. had a friend at her house, and they got into

a disagreement. During the course of the disagreement, A.N. suffered a very minor abrasion on her

arm—a red mark but nothing more. Because the friend was aware of A.N.’s condition, however, she

knew that even a minor injury could result in serious harm to A.N., so she called 9-1-1 and requested

medical assistance to ensure that A.N. was okay.

       3.      Defendant Weiman, an officer with the Broomfield Police Department, was dispatched

to the scene. When he arrived, and despite the fact that A.N.’s friend called 9-1-1solely to obtain

medical assistance on behalf of A.N., Defendant Weiman proceeded to arrest A.N., place her in metal

handcuffs, and take her away. At the time he handcuffed A.N., Defendant Weiman was aware that A.N.

suffered from severe disabilities and that the application of metal handcuffs was certain to cause A.N.

significant pain.

       4.      But it gets worse.

       5.      Before booking A.N. into the juvenile detention facility, Defendant Weiman was

instructed to obtain medical clearance because of A.N.’s known severe disabilities. As a result,

Defendant Weiman transported A.N. to the hospital. When they arrived at the hospital, medical staff

were requested to conduct a physical examination of A.N., beginning with the abrasion on her arm.

Medical staff attempted to lift A.N.’s arm for examination, but A.N. informed them that she was

incapable of lifting her arm because of her limited range of motion. Despite this warning, medical staff

again attempted to lift her arm, causing A.N. to recoil from the severe pain—an involuntary and

desperate attempt to protect herself from further harm.

       6.      Defendant Weiman viewed this attempt to protect herself as “combative” behavior and

then forcibly restrained A.N. by holding her down on the examination table. At this point, Defendant

Norton, another officer with the Broomfield Police Department, joined Defendant Weiman in the

forcible restraint. While Defendant Weiman pinned A.N. to the examination table, Defendant Norton


                                                   2
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 3 of 20




attached a leg hobble to A.N.—binding her legs together—and then connected the leg hobble to her

handcuffs, forcing her into a seated position.

       7.      Defendants Weiman and Norton then lifted A.N. off the exam table and placed her in a

wheelchair. To accomplish the transfer, Defendant Weiman grabbed hold of A.N.’s right arm,

torqueing the arm above her shoulders and far beyond her normal range of motion, causing her severe

pain. Defendants Weiman and Norton then proceeded to lift her again—A.N. screaming all the while—

from the wheelchair into the patrol car where A.N. fell sideways against the metal cage partition,

impacting her neck and head. Because of her limited range of motion and mobility, A.N. remained

wedged against the metal cage for the duration of her transport to the juvenile detention facility.

       8.       A.N. suffered severe injuries as a result of this unnecessary and aggressive treatment.

According to medical records, subsequent to this use of force, A.N. has new bony growths throughout

her right chest wall, right shoulder/scapula areas, and wrists, further restricting her already limited

range of motion. Similarly, as a result of this incident, A.N. has increased curvature of the spine,

increased “pelvic tilt,” a new “dystrophic band-like calcification” along the upper chest wall, and she

is unable to lift her head up straight—it remains fixed at a downward angle at all times. The functional

result is that A.N., following this incident, now needs help eating, getting dressed, and going to the

bathroom, along with numerous other activities of daily living.

       9.      To make matters even worse, senior-level decision-makers at Broomfield subsequently

ratified the actions of Defendants Weiman and Norton—including the decision to place handcuffs on

a severely disabled child knowing it would cause severe pain and the subsequent decision to use a leg

hobble against a disabled child in severe pain. At all relevant times, the officers were aware that A.N.

had severe disabilities and the fact that their actions were certain to inflict harm on her. Nevertheless,

and despite numerous explicit requests for accommodations by H.N. and A.N., as described in more

detail below, the officers instead chose to forcibly restrain A.N. Taken together, these facts demonstrate


                                                    3
    Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 4 of 20




an abject failure to adequately train and supervise officers in the Broomfield Police Department

regarding interactions with individuals with disabilities, and particularly children who pose no threat

to officers, the public, or themselves.

                                       II. JURISDICTION AND VENUE

         10.      This action arises under the Constitution and laws of the United States, including, 42

U.S.C. § 1983, 1988, the Americans with Disabilities Act (the “ADA”), 42 U.S.C. § 12101, et seq., as

amended, and Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 701, et seq.,

over which this Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         11.      Venue is proper within the District of Colorado pursuant to 28 U.S.C. § 1391(b) because

all of the events giving rise to the claims in this matter occurred within the District of Colorado.

                                                     III. PARTIES

         12.      At all times relevant to this action, Plaintiff H.N. was an adult resident of the State of

Colorado and citizen of the United States. Plaintiff H.N. is the natural father of A.N. and brings this

action on her behalf.1

         13.      At all times relevant to this action, Plaintiff A.N. was a minor child resident of the State

of Colorado and citizen of the United States, who lives with H.N. at their home in Broomfield,

Colorado. At all times relevant to this action, A.N. was a person with disabilities as that term is defined

in both Section 504 and the ADA.

         14.      At all times relevant to this action, Defendant Nicholas Weiman was a citizen of the

United States and a resident of the State of Colorado and was acting under color of state law in his

capacity as a law enforcement officer with Broomfield Police Department.




1
 The Plaintiff in this matter will soon file a Motion seeking leave of Court to proceed throughout this litigation using a
pseudonym for himself and A.N., his minor child, pursuant to Fed. R. Civ. Pro. 5.2(a) and related authority.


                                                              4
    Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 5 of 20




        15.    At all times relevant to this action, Defendant Richard Norton was a citizen of the United

States and a resident of the State of Colorado and was acting under color of state law in his capacity as

a law enforcement officer with Broomfield Police Department.

        16.    Broomfield is a consolidated city and county in the State of Colorado, which operates

under Article XX, Sections 10-13 of the Constitution of the State of Colorado. The Broomfield Police

Department is a department of Broomfield. At all times relevant to this matter, officers and personnel

of the Broomfield Police Department were acting as agents of Broomfield under color of state law.

                                  IV. FACTUAL ALLEGATIONS

        17.    A.N. was diagnosed with FOP at a very young age when her parents and medical

providers recognized developmental abnormalities in her hands and feet—a characteristic feature of

FOP that helps to distinguish this particular disorder from other bone and muscle problems.

        18.    The National Institute of Health describes the progression of FOP, for which there is no

known cure, as follows:

        Extra-skeletal bone formation causes progressive loss of mobility as the joints
        become affected. Inability to fully open the mouth may cause difficulty in speaking
        and eating. Over time, people with this disorder may experience malnutrition due
        to their eating problems. They may also have breathing difficulties as a result of
        extra bone formation around the rib cage that restricts expansion of the lungs.

        Any trauma to the muscles of an individual with fibrodysplasia ossificans
        progressive, such as a fall or invasive medical procedures, may trigger episodes of
        muscle swelling and inflammation (myositis) followed by more rapid ossification
        in the injured area.2

        19.    Additionally, any trauma to the soft tissue of an individual with FOP can cause searing

pain—even seemingly insignificant or superficial trauma which would ordinarily not affect someone

without the condition.


2
 Additional information available at https://ghr.nlm.nih.gov/condition/fibrodysplasia-ossificans-
progressiva#



                                                   5
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 6 of 20




       20.     Over time, the extra-skeletal bone formation may the joints of individuals, and severely

limit mobility throughout the body as pictured below:




       21.     For most individuals living with FOP of adolescent age or older, it is obvious that they

have a disability to anyone who might observe them—it does not take any specific training or education

to identify that the individual with FOP has extra-skeletal bone formation and serious disabilities.

       22.     A.N. presents with all of the tell-tale signs of FOP, including, without limitation,

developmental irregularities in her hands and feet; pronounced and obvious extra-skeletal bone

formation in her neck, shoulders, and back; severe spinal curvature and “pelvic tilt”; an inability to

ambulate with a regular gait; and an obvious lack of mobility and dexterity in her neck, shoulders,

back, and extremities.

       23.     On December 10, 2017, A.N. invited a friend, a female minor of approximately the same

age, over to her house to spend time together. While they were spending time together, they had a minor

dispute, during which the friend snatched a backpack away from A.N., leaving A.N. with a seemingly

superficial abrasion on her arm.



                                                   6
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 7 of 20




       24.     However, since A.N.’s friend was aware of her diagnosis and no adults were present at

the home, the friend dialed 9-1-1 and requested medical assistance.

       25.     The dispatch records specifically note that the call-for-service was interpreted as a call

for medical assistance. The caller, according to dispatch records, “says she hurt her friend’s arm” and

the “arm is red and swollen” as a result.

       26.     Following this call, an ambulance and a patrol car responded to the scene—the patrol

car operated by Defendant Weiman.

       27.     Defendant Weiman got out of his vehicle and approached A.N.’s home. Her friend

opened the door for him and allowed him inside.

       28.     The friend informed Defendant Weiman that she had inadvertently hurt A.N.’s arm and

led him to A.N.’s bedroom where she was lying on the bed.

       29.     At this time, the friend directly informed Defendant Weiman of A.N.’s condition—

including the fact that she “has a disorder that causes her muscles to calcify and turn into a bone like

substance,” according to Defendant Weiman’s own report.

       30.     The friend also directly informed Defendant Weiman that “[t]his disorder supposedly

makes normal contact and movement painful for [A.N.].”

       31.     At this point, Defendant Weiman noticed a red mark on the friend’s ear and began asking

questions about the disagreement between herself and A.N., and then followed-up with A.N. directly

about the disagreement.

       32.     Defendant Weiman noted that during questioning “[A.N.] continued to look straight

down and didn’t appear to be engaged with what was happening around her[]” and that “[w]hile EMS

crews were questioning [A.N.] I observed that she was looking down and not answering their

questions.”




                                                   7
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 8 of 20




       33.     Throughout this process, Defendant Weiman viewed A.N.’s conduct as evasive or

incriminating whereas the reality is that A.N. was incapable of actually looking directly ahead and

making eye contact during questioning. As A.N.’s treating physician, a specialist at Children’s

Hospital, later stated: “She is NOT ABLE TO LIFT UP HER HEAD – this is not a volitional act or

indicative of resisting arrest – she just cannot move her neck!”

       34.     While EMS responders and Defendant Weiman were questioning A.N. and her friend,

H.N. arrived at the home.

       35.     When H.N. arrived at home, he spoke with Defendant Weiman, and Defendant Weiman

informed H.N. that he intended to arrest A.N. for hurting her friend—the very friend who called for

medical help on behalf of A.N. in the first place.

       36.     In response, H.N. provided information to Defendant Weiman about A.N.’s disorder.

Among other things, H.N. did the following:

                   a. Reaffirmed to Defendant Weiman that A.N. had a “very serious bone disease”
                      that meant she could not bend her neck, back, shoulders, arms, and hands in a
                      normal manner;

                   b. Told Defendant Weiman that applying handcuffs—in any fashion, front or
                      back—would cause A.N. excruciating pain.

                   c. Informed Defendant Weiman that A.N. was incapable of walking without
                      specialized shoes that accommodated the developmental malformations in her
                      feet;

                   d. Specifically reaffirmed that her shoulders had extremely limited range of motion
                      such that she could not raise her arms;

                   e. Provided Defendant Weiman with a business card that had the contact
                      information for A.N.’s specialist at Children’s Hospital, which showed that she
                      works in the “Special Care Clinic”; and

                   f. Pleaded with Defendant Weiman to not handcuff A.N. or use any other
                      mechanical restraints against her.




                                                     8
 Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 9 of 20




        37.     At the same time, A.N. pleaded with Defendant Weiman to avoid handcuffing her

because of her disease.

        38.     Nevertheless, Defendant Weiman applied the metal handcuffs, and then placed A.N. in

the back of the patrol car.

        39.     After he placed the handcuffs on A.N., she told him that they were very painful and far

too tight, but he refused to loosen them, utilize a different form of restraint, or simply place her in the

back of the patrol car without any restraints.

        40.     Notably, throughout this process, Defendant Weiman noted in his own reports that A.N.

conducted herself “without incident” and was “compliant with staff” when she arrived at the

Broomfield Detention Center for booking.

        41.     Throughout this hours-long process, A.N. was handcuffed at all times, despite her

protestations and explicit pleas to remove or loosen the handcuffs.

        42.     Before taking A.N. to the Adams Youth Services Center, where she would be

incarcerated, Defendant Weiman was instructed to get a medical clearance for A.N. owing to her known

serious disabilities.

        43.     Defendant Weiman then diverted to St. Anthony’s North Health Campus in

Westminster, Colorado, to obtain the medical clearance.

        44.     Upon arrival, A.N. was escorted from the patrol unit and processed into the Emergency

Department, where she waited to be seen until approximately 5:12 p.m. At this point, A.N. had been in

handcuffs for approximately four consecutive hours, including while she was waiting alongside

Defendant Weiman in a secure and private hospital room within the Emergency Department.

        45.     Again, despite her pleas, Defendant Weiman refused to remove the painful handcuffs

throughout this period of time.




                                                    9
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 10 of 20




       46.     When medical staff arrived to complete the evaluation, Defendant Weiman removed the

handcuffs, and staff began asking a very brief series of questions about how A.N. sustained the scratch

mark on her arm.

       47.     One of the medical providers then reached in to lift up A.N.’s arm to more closely

inspect the scratch mark. A.N. informed her, clearly and unequivocally, that physically raising her arm

in that manner was painful—that her arm could not reach upwards because of her disability.

       48.     The medical provider exclaimed that A.N. did not have a say in the matter—that she

was required to submit to an examination because she had been arrested.

       49.     When the medical provider reached back towards A.N.’s arm a second time, fearing that

she would be hurt again, she recoiled from the medical provider, swinging her arms away and

contorting her body to protect herself.

       50.     Viewing this action as “combative,” according to his reports, Defendant Weiman then

abruptly decided to grab both of A.N.’s wrists, force them together, and then reapply the metal

handcuffs.

       51.     The forcible restraint caused searing and unrelenting pain to A.N.’s hands, wrist,

shoulders, neck, and back, as she squirmed helplessly on the examination table.

       52.     At no point during this exchange was A.N. attempting to hit, kick, threaten, or harm

anyone in the room.

       53.     Defendant Weiman noted in his own report that “[A.N.] continually screamed that we

were hurting her and ingorned my orders . . .” and that “her wrists and stomach were becoming red

from her struggles.”

       54.     At this point, Defendant Norton, who happened to be at the hospital at this time, jumped

in to help forcibly restrain A.N.




                                                  10
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 11 of 20




         55.    Again, based on even a cursory glance, Defendant Norton was aware or should have

been aware that A.N. was severely disabled, incapable of inflicting harm on himself or Defendant

Weiman, and experiencing excruciating pain as evidenced by her screaming, crying, and begging to be

let free from the forcible restraint.

         56.    Neverthless, while Defendant Weiman restrained A.N.’s upper body by pinning her to

the examination table, Defendant Norton proceeded to apply a leg hobble to A.N. just above her

knees—first cinching down the hobble with both hands and then securing the hobble to the handcuffs.

While he was performing this maneuver, A.N. was screaming in pain, and pleading: “I just want to go

home!”

         57.    Once the leg hobble was cinched down, Defendant Weiman grabbed A.N. by her right

forearm—just above the handcuff securing her right wrist—and hefted her up, torqueing her arm high

above her shoulders. Because of A.N.’s calcifications in this area, her normal range of motion does not

allow her elbow to move forward more than just a few inches from a relaxed standing position. As a

result, the amount of force necessary to wrench her arm above her shoulders was extraordinary and

extremely painful for A.N., leaving her with the impression that her shoulder was dislocated.

         58.    While Defendant Weiman pulled on her arms, Defendant Norton forcibly grabbed her

ankles, and then placed her in a wheelchair.

         59.    Both Defendant Weiman and Norton continued to apply unnecessary pressure to A.N.

as she was taken by wheelchair to the patrol unit waiting outside.

         60.    Once they arrived at the patrol unit, Defendants Weiman and Norton again hefted A.N.

out of the chair—again torqueing her arms above her shoulders while holding on to her feet—and

abruptly and carelessly placed her in the back of the patrol unit.

         61.    Because of the unnecessary and abrupt manner in which they placed A.N. in the back

of the patrol unit, A.N. was unable to maintain her balance or catch herself as she slammed against the


                                                   11
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 12 of 20




metal partition in the back seat. She hit the metal partition head-first and remained wedged against the

partition at an angle—handcuffed and unable to lift herself up.

        62.     She remained in this position, her head wedged against the metal cage with her neck

and back forced into an unnatural and painful position, for the duration of her transport to the Adams

Youth Services Center.

        63.     Subsequent to this incident, Defendant Weiman submitted detailed reports, describing

the fact that he had actual knowledge of A.N.’s severe disabilities, the fact that he unnecessarily utilized

metal handcuffs against a “compliant” and non-combative disabled child, and the fact that he actively

participated in applying and maintaining a leg hobble against a severely disabled child who was in the

throes of excruciating pain.

        64.     The decision-makers and superior officers who reviewed this incident and the associated

reports not only failed to discipline Defendant Weiman—they endorsed his conduct and ratified his

actions as though they were entirely consistent with the policies, procedures, and actual practices of

the Broomfield Police Department.

        65.     Throughout the course of this horrific ordeal, Broomfield made no modifications to its

policies, procedures, or actual practices to accommodate the Plaintiffs during this interaction, despite

the fact that the responding officers either knew that A.N. was a qualified individual for the purposes

of the ADA, Section 504, and related statutes and regulations, or otherwise regarded A.N. as disabled

under the same statutory provisions and regulations.

        66.     Reasonable modifications to Broomfield’s policies, procedures, and actual practices

relative to individuals with disabilities were available at all times relevant to this action, and are easily-

implemented, cost-effective, require only minimal training, and would have avoided the damages

identified in this Civil Rights Complaint and Jury Demand.




                                                     12
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 13 of 20




          67.   Such reasonable modifications include, without limitation, adequate training regarding

the use of force against disabled children, modifying protocols to avoid the unnecessary use of force

against disabled children, and ensuring that properly-trained officers are dispatched to calls for service

involving individuals who are known or suspected to have disabilities.

          68.   There were no exigent or countervailing concerns that would excuse Broomfield from

making reasonable modifications to its policies, procedures, and actual practices relative to the use of

force inflicted upon A.N.

          69.   Broomfield engaged in the discriminatory practices described herein intentionally or

with reckless indifference to the A.N.’s well-established rights.

          70.   Broomfield’s policies, procedures, or actual practices of discriminating against

individuals with disabilities, and specifically disabled children who pose no threat whatsoever to the

involved officers, public, or themselves, were the moving force behind the responding officers’ conduct

and the cause of the A.N.’s injuries.


                                        V. CLAIMS FOR RELIEF


                                       FIRST CLAIM FOR RELIEF
                                    42 U.S.C. § 1983 – Excessive Force
                                     Violations of the 4th Amendment
                            (Plaintiff Against Defendants Weiman and Norton)

          71.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if set forth fully

herein.

          72.   42 U.S.C. § 1983 provides:




                                                    13
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 14 of 20




       Every person, who under color of any statute, ordinance, regulation, custom or
       usage of any state or territory or the District of Columbia subjects or causes to be
       subjected any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges or immunities secured by the
       constitution and law shall be liable to the party injured in an action at law, suit in
       equity, or other appropriate proceeding for redress . . .

       73.     Defendants Weiman and Norton are persons for purposes of 42 U.S.C. § 1983.

       74.     Defendants Weiman and Norton, at all times relevant to this action, were acting

under the color of state law in their respective capacity as a Broomfield police officer, and their

acts and/or omissions were conducted within the scope of their official duties and employment.

       75.     At the time of the complained of events, A.N. had a clearly established

constitutional right under the Fourth Amendment to be secure in her person from unreasonable

seizure through excessive force by law enforcement.

       76.     Any reasonable police officer knew or should have known of this right at the

time of the complained of conduct as it was clearly established at that time.

       77.       Defendants Weiman and Norton engaged in the use of force that was

objectively unreasonable in light of the facts and circumstances confronting them thereby

violating A.N.’s Fourth Amendment right to be free from excessive force.

       78.       First, it was not objectively reasonable for Defendant Weiman to utilize metal

handcuffs to restrain A.N. for numerous reasons, including, without limitation:

                   a. Defendant Weiman was aware that the application of metal handcuffs
                      was certain to cause A.N. severe and atypical pain due to her disabilities;

                   b. Defendant Weiman was aware that A.N. lacked the range of motion in
                      her shoulders and arms to endure the handcuffs for any significant length
                      of time, regardless of whether she was handcuffed with her hands in the
                      front or the back;

                   c. Defendant Weiman used the metal handcuffs to restrain A.N. for
                      approximately 10 consecutive hours, with hardly any respite whatsoever,
                      despite her extraordinary pleas for relief and the fact that she posed no
                      threat to herself or others;
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 15 of 20




                   d. A.N., according to Defendant Weiman’s own report, was compliant,
                      docile, and non-resistive when he responded to her residence, meaning
                      that the application of metal handcuffs under the circumstances was
                      altogether unnecessary and unreasonable, and especially during transport
                      when A.N. was locked in the back of the patrol car and separated from
                      Defendant Weiman by a metal partition.

       79.     Second, it was not objective reasonable for Defendant Weiman or Defendant

Norton to apply and maintain a leg hobble against a severely disabled minor who lacks the

ability to carry out basic activities of daily living, such eating, feeding herself, and using the

bathroom, much less the ability to physically harm two adult law enforcement officers.

       80.       The acts or omissions of Defendant were the legal and proximate cause of

Plaintiff’s damages.

       81.       As a proximate cause and result of Defendants’ unlawful conduct, Plaintiff has

suffered actual physical bodily and emotional injuries, and other damages and losses as

described herein entitling him to compensatory and special damages, in amounts to be

determined at trial. These injuries include, but are not limited to, loss of constitutional and

federal rights, physical injuries, great pain and emotional distress.

       82.       Plaintiff is entitled to attorneys’ fees and costs pursuant to 42 U.S.C. §1988,

pre-judgment interest and costs as allowable by federal law.

       83.       As a direct and proximate result of the acts, omissions, and violations alleged

above, A.N. suffered damages, injuries, pain and suffering, emotional distress, impairment of

quality of life, past and future economic losses, including loss of earnings and loss of earning

capacity, reasonable and necessary medical and other expenses.

       84.     In addition, Plaintiff is entitled to punitive damages against Defendants Weiman

and Norton, in that their actions were taken maliciously, willfully or with a reckless or wanton

disregard of the constitutional rights of A.N.
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 16 of 20




                               SECOND CLAIM FOR RELIEF
                  Violations of Title II of the Americans with Disabilities Act
                              (Plaintiff Against City of Broomfield)

       85.      Plaintiff hereby incorporates all other paragraphs of this Complaint as if set forth

fully herein.

       86.      The ADA and its implementing regulations specifically prohibit discrimination in

public services on the basis of disability. 42 U.S.C. § 12132 provides:

                Subject to the provisions of this subchapter, no qualified individual
                with a disability shall, by reason of such disability, be excluded from
                participation in or be denied the benefits of the services, programs,
                or activities of a public entity, or be subjected to discrimination by
                any such entity.

       87.      The ADA defines a “public entity” to include any state or local government or any

department, agency, special purpose district, or other instrumentality of a State or local

government, 42 U.S.C. § 12131(1). As noted above, the Broomfield Public Safety Department and

Broomfield Police Department are departments within Broomfield. As a result, Broomfield is a

“public entity” within the meaning of the ADA.

       88.      A.N. is a qualified individual with disabilities within the meaning of the ADA who

has one or more physical and/or mental impairments that substantially limits one or more major

life activities within the meaning of the ADA. See 42 U.S.C. § 12102(2)(A), as amended.

       89.      The Plaintiff met the essential eligibility requirements for the receipt of services or

participation in the programs or activities provided by Broomfield at all times relevant to this

matter. See 42 U.S.C. § 12131(2), as amended.

       90.      Broomfield excluded A.N. from participation in services, programs, and activities,

and have denied her the rights and benefits afforded to other individuals who come into contact

with officers of Broomfield, solely by reason of her disabilities in violation of the ADA. Moreover,
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 17 of 20




Broomfield has violated the ADA by intentionally failing or refusing to provide reasonable

accommodations to the Plaintiff and other persons with severe disabilities.

       91.      Broomfield has willfully disregarded its duties under the ADA and has knowingly

allowed unlawful policies and practices to persist related to the provision of services, programs,

and activities to individuals with disabilities, and specifically with respect to the use of force

against individuals with disabilities, including children.

       92.      Despite the long-standing and clear provisions of the ADA, Broomfield continues

to enforce policies and practices that discriminate against A.N. and other persons with disabilities;

therefore, an actual controversy exists between the parties entitling A.N. to declaratory relief

pursuant to 28 U.S.C. § 2201.

       93.      Without the declaratory and injunctive relief requested herein, A.N., who resides in

the City and County of Broomfield, is likely to encounter the same discriminatory policies and

actual practices.

       94.      Without the declaratory and injunctive relief requested herein, Broomfield and its

agents will continue to discriminate against A.N. on the basis of disability in violation of the ADA

and its implementing regulations.

       95.      As a direct and proximate result of the acts, omissions, and violations alleged

above, A.N. suffered damages, injuries, pain and suffering, emotional distress, impairment of

quality of life, past and future economic losses, including loss of earnings and loss of earning

capacity, reasonable and necessary medical and other expenses.

                                  THIRD CLAIM FOR RELIEF
                    Violations of Section 504 of the Rehabilitation Act of 1973
                               (Plaintiff Against City of Broomfield)

       96.      Plaintiff hereby incorporates all other paragraphs of this Complaint as if set forth

fully herein.
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 18 of 20




       97.        Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a), provides in

pertinent part:

                  No otherwise qualified individual with a disability in the United
                  States, as defined in Section 7(20), shall, solely by reason of her or
                  his disability, be excluded from participation in, be denied the
                  benefits of, or be subjected to discrimination under any program or
                  activity receiving Federal Financial assistance . . . .

       98.        At all times relevant to this action, A.N. was a qualified individual with one or more

disabilities within the meaning of Section 504.

       99.        A.N. was qualified to participate in the services, programs, activities, and benefits

provided to other individuals who come into contact with officers from Broomfield within the

meaning of Section 504.

       100.       At all times relevant to this action, the Broomfield received and benefitted from

direct federal financial assistance.

       101.       Broomfield denied A.N. access to programs, benefits, and services provided to

other individuals who come into contact with officers from the Broomfield, and for which she was

qualified to participate, solely on the basis of her disabilities, thereby violating Section 504.

       102.       Specifically, and without limitation, Broomfield discriminated against A.N. by:

                     a. ratifying and condoning the unnecessary use of force against a
                        severely disabled minor who posed no threat to herself or others;

                     b. maintaining a use of force policy which, in practice, does not
                        accommodate individuals with disabilities or permit modifications
                        as necessary to protect individuals with disabilities who pose no
                        threat to law enforcement officers, the public, or themselves;

                     c. failing to adequately train officers of Broomfield regarding the
                        rights of individuals with disabilities with respect to the appropriate
                        use of force; and

                     d. failing to adequately supervise officers of Broomfield regarding
                        interactions with individuals with disabilities with respect to the
                        appropriate use of force.
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 19 of 20




       103.    Despite the clear provisions of Section 504, the Broomfield persisted in imposing

policies and actual practices which discriminate against A.N. and other persons with severe

disabilities who come into contact with law enforcement officers.

       104.    As a direct and proximate result of the acts, omissions, and violations alleged

above, the A.N. suffered damages, injuries, pain and suffering, emotional distress, impairment of

quality of life, past and future economic losses, including loss of earnings and loss of earning

capacity, reasonable and necessary medical, and other expenses.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor,

on behalf of A.N., a minor, and against the Defendants, and award all relief as allowed by law and

equity as appropriate, including, without limitation, the following:

                   e. Declaratory and injunctive relief;

                   f. Actual economic damages as established at trial;

                   g. Compensatory damages, including, without limitation, those for past and

                       future pecuniary and non-pecuniary losses, pain and suffering, emotional

                       distress, impairment of quality of life, reasonable and necessary medical and

                       other expenses;

                   h. Issuance of an Order mandating appropriate equitable relief, including,

                       without limitation, changes to the policies, procedures, and actual practices

                       of Broomfield relative to individuals with disabilities, and specifically

                       prohibiting the use of metal handcuffs and leg hobbles to restrain children

                       with disabilities who are not resistive or combative;

                   i. Pre- and post-judgment interest at the highest lawful rate;

                   j. Attorneys’ fees and costs associated with this action; and
Case 1:19-cv-03466-KLM Document 1 Filed 12/09/19 USDC Colorado Page 20 of 20




                k. Such further relief as justice requires.

      PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES SO TRIABLE.

      Dated this 9th day of December, 2019.

                                                              HIGHLANDS LAW FIRM

                                                              /s/ Zachary D. Warren
                                                              Zachary D. Warren

                                                              501 South Cherry Street
                                                              11th Floor
                                                              Denver, Colorado 80246
                                                              (720) 722-3880 (p)
                                                              (720) 815-3380 (f)
                                                              zwarren@highlandslawfirm.com

                                                              Counsel for Plaintiff
